Atx.ee, P. J.,
In this case Earl Cash brought suit before Alderman William T. Kline against Harrison Good. The summons in assumpsit was issued July 19, 1932, and required the defendant to appear July 28, 1932.
The writ was returned as served upon the defendant on July 19, 1932. On July 28,1932, Earl Cash appeared; the defendant did not appear nor did anyone appear for him. Thus it appears that the summons was issued July 19,1932, and served the same day upon the defendant, who was required to appear on July 28,1932. July 28,1932, was the ninth day after the issuing of the summons.
The Act of March 20,1810, 5 Sm. L. 161, 42 PS § 422, provides that the hearing must be held not less than 5 days nor more than 8 days after the date of the summons. In computing periods of time the first day shall be excluded and the last day counted: Act of June 20,1883, P. L. 136, 76 PS § 172. Fixing the date of hearing for a day later than the time prescribed in the act is a fatal error which may be corrected on certiorari: Ackerman v. Stoner, 7 Lanc. L. Rev. 73.
Hence the court now sustains the exceptions to the alderman’s transcript. The proceedings of the alderman are reversed and set aside.
From George Rosa Eshleman, Lancaster, Pa.